Detailed Action
This office action is a response to an application filed on 6/09/2020 in which claims 1 – 12 are pending and ready for examination.
The application is a National Stage of International Application No. PCT/CN2017/119509 filed on December 28, 2017.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 6/09/2020.
Drawings
The Examiner contends that the drawings submitted on 6/09/2020 are acceptable for examination proceedings. 

Reason for Allowance
The application is directed to 'data packing method' that identifies available transmission opportunities in the retransmission opportunities of a HARQ process. Initially a user receives uplink resource allocation information and a redundancy version sequence from the base station; The uplink resource allocation information indicates a number of times, a cycle period, a start time, HARQ information and a HARQ process of retransmission opportunities where the redundancy version sequence indicates the available transmission opportunities (to send new data) within the retransmission opportunities; Next the UE attempts within each of the  available transmission opportunities to acquire a PDU generated by the MAC and when the PDU is acquired the HARQ process transmit the new data PDU to the eNB according to the resource allocation information.

In the prior art search, this Examiner found Lindh United States Patent 8457022. Lindh taught of a redundancy version sequence, but it was not taught in the context of available transmission opportunities in the retransmission opportunities of a HARQ process. Examiner also found Damnjanovic United States Patent Application 20050276249 who taught of a synchronous 

Based on the prior art search and consideration of the art disclosed by the Applicant, the Examiner finds the claims are allowable and the application in condition for allowance. 

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462